UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 DEMOS P. DEMOPOULOS, MICHAEL SPINELLI, LARRY
 CUOMO, and ROBERT PATRIZIO, as Trustees and
 Fiduciaries of the LOCAL 584 PENSION TRUST FUND,

                            Plaintiffs,
                                                                          1:19-cv-11748-MKV
                              -against-
                                                                                 ORDER
 WINTERS TRUCKING CORP.; A.A. TRUCK RENTING
 CORP.; 28-90 REVIEW AVENUE ASSOCIATES LLC;                              USDC SDNY
 and A.A. FLEET SERVICES, LLC.                                           DOCUMENT
                                                                         ELECTRONICALLY FILED
                            Defendants.                                  DOC #:
                                                                         DATE FILED: 3/24/2020
MARY KAY VYSKOCIL, United States District Judge:

       Plaintiff filed its Complaint on December 23, 2019 [ECF 1]. Proof of service documents

filed with the Court on January 27, 2020 reflect that:

   •   Defendant Winters Trucking Corp. was served with the Complaint on January 13, 2020
       [ECF 7].
   •   Defendant A.A. Truck Renting Corp. was served with the Complaint on January 23, 2020
       [ECF 8].
   •   Defendant 28-90 Review Avenue Associates LLC was served with the Complaint on
       January 23, 2020 [ECF 9].
   •   Defendant A.A. Fleet Services LLC was served with the Complaint on January 13, 2020
       [ECF 10].

To date, no Defendant has answered the Complaint or otherwise appeared in this action.

       Accordingly, it is hereby ORDERED that any motion for entry of a default judgment is

due on or before April 17, 2020. Any opposition is due April 24, 2020. Plaintiff is directed to

follow the procedures applicable to default judgments under the Court’s Individual Rules and

Practices for Civil Cases, available at the Court’s website. If no motion is filed Plaintiffs’ case

may be dismissed with prejudice for failure to prosecute.

SO ORDERED.
                                                      _________________________________
Date: March 24, 2020                                  MARY KAY VYSKOCIL
      New York, NY                                    United States District Judge
